Citation Nr: 1734577	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  09-47 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a back disorder, to include as secondary to a service-connected disability.


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran retired from active duty in July 1992 after 20 years of service.

This matter is on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In August 2015, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his low back disorder was caused by activities in service including walking with a pack and helmet, jumping out of helicopters, working as a drill instructor, and working in the motor pool.  See e.g., October 2008 statement.  Alternatively he contends that secondary service connection is warranted based on the January 2011 records from Tri-State Neurological Surgeons noting that the Veteran's "history stems way back to the military where he broke and ankle during exercises.  Unfortunately thereafter he started having increasing problems with his knee and then subsequently his back."  

First, the Board notes that the Veteran submitted a letter in July 2007 reporting that he had receive treatment for his back at various medical facilities.  There do not appear to be any records in the electronic claims file from the Physical Therapy Services of Erie, which the Veteran attended in the 2005 and 2006.  Upon remand, any available records should be obtained from this facility, as well as any updated records from Dr. J. L. of Lupo Chiropractic Center who wrote in October 2008 that he had been treating the Veteran.

Next, the Veteran was afforded a VA examination in July 2016.  The examiner addressed the question of whether the Veteran's back condition was caused by his service-connected disabilities by stating that there was no etiological association between "the entities under discussion per lit review" but did not address the Veteran's arguments regarding the January 2011 medical records.  In regards to whether the Veteran's condition has been aggravated by the service-connected disabilities, the examiner offered an addendum opinion in May 2017 and pointed to the Veteran's 2017 rehabilitation records as indication that his condition was not aggravated; however these records only demonstrate that his condition was not recently aggravated, not that it has never been aggravated by the other disabilities.  Therefore, upon remand, the Veteran should be afforded a new VA examination to address secondary service connection.  Furthermore, in July 2017, the Veteran also submitted multiple buddy statements from February 2016 by peers who noted that the Veteran complained of back problems in service at various times, including  as an ROTC instructor in 1992 before separation.  Therefore, these statements should be considered by an examiner. 

Accordingly, the case is REMANDED for the following actions:

1.  With appropriate authorization from the Veteran, obtain any outstanding private treatment records, specifically including from Physical Therapy Services of Erie from 2005 to 2006, and any updated records from 
Dr. J. L. of Lupo Chiropractic Center.  All records/responses received must be associated with the electronic claims file.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his low back disorder.  The claims folder must be provided to and reviewed by the examiner.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner must offer opinions as to the following:

(a)  Provide a medical opinion whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's low back disorder is etiologically related to service.

In doing so, the examiner should address the statements from the Veteran and the buddy statements reporting that the Veteran complained of back pain at various times during service, including during the end of his military service in 1992.  See e.g., October 2008 lay statement; February 2016 buddy statements.  

(b)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disorder was caused by his service-connected bilateral knee and right ankle disabilities.  A complete rationale must be provided to support any opinion rendered.  

(c)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disorder has been aggravated (chronically worsened beyond its natural progression) by his service-connected bilateral knee and right ankle disabilities.  This aggravation onset can have occurred at any point, and does not have to have occurred recently/be currently occurring.  A complete rationale must be provided to support any opinion rendered.  

The examiner should address the Veteran's contentions that January 2011 records from Tri-State Neurological Surgeons noting that the Veteran's "history stems way back to the military where he broke and ankle during exercises.  Unfortunately thereafter he started having increasing problems with his knee and then subsequently his back" indicate that his low back disorder is secondary to his service-connected disabilities.   

If the examiner determines that the low back disorder is aggravated by service-connected disabilities, the examiner should report the baseline level of severity of the low back disorder prior to the onset of aggravation.  If some of the increase in severity of the disorder is due to the natural progress of the disorder, the examiner should indicate the degree of such increase in severity due to the natural progression of the disorder. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




